NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                     No. 13-1438
                                    ____________

                           UNITED STATES OF AMERICA

                                            v.

                            DIRK LANIEL BARFIELD, JR.,
                                   a/k/a Little D

                                Dirk Laniel Barfield, Jr.,

                                                       Appellant
                                    ____________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                             (D.C. No. 09-cr-00093-001)
                     District Judge: Honorable Nora B. Fischer
                                   ____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                November 14, 2013

         Before: HARDIMAN, SHWARTZ and SCIRICA, Circuit Judges.

                             (Filed: November 18, 2013)
                                    ____________

                                      OPINION
                                    ____________

HARDIMAN, Circuit Judge.

     Dirk Barfield, Jr., appeals an order of the District Court denying his motion for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(B). We will affirm for the reasons

explained by the District Court.


                                               I


       Simply stated, the Fair Sentencing Act of 2010 (FSA) does not apply to those

whose offense conduct, conviction, and sentence predate its enactment. As the District

Court rightly noted: “the Supreme Court and Court of Appeals for the Third Circuit have

made clear that the Fair Sentencing Act . . . does not apply to defendants such as Barfield

who were sentenced before its effective date.” App. 11. In support of its decision the

District Court cited Dorsey v. United States, 132 S. Ct. 2321 (2012), and United States v.

Turlington, 696 F.3d 425 (3d Cir. 2012). Despite the fact that Dorsey involved a

defendant who was sentenced after the effective date of the FSA, Barfield argues that he

is entitled to relief under that case. But Barfield fails to address our decision in

Turlington, in which we stated that Dorsey “does not address, or disturb, the basic

principle that the FSA does not apply to those defendants who were both convicted and

sentenced prior to the effective date of the FSA.” 696 F.3d at 428. Indeed, Turlington

reaffirmed our prior holding in United States v. Reevey, 631 F.3d 110 (3d Cir. 2010), that

the FSA does not provide “that those sentenced before the FSA’s effective date are to be

re-sentenced.” Id. at 115; see Turlington, 696 F.3d at 428.




                                               2
                                             II


       Like the defendant in Turlington, Barfield was both convicted and sentenced prior

to the enactment of the Fair Sentencing Act on August 3, 2010. Accordingly, the FSA is

unavailing to Barfield and we will affirm the order of the District Court.




                                             3